Citation Nr: 0431494	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for stress fracture, right mid shaft tibia.

2.  Entitlement to an increased rating in excess of 10 
percent for stress fracture, left mid shaft tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1991 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied increased ratings for 
stress fractures of the right and left mid shaft tibia, each 
evaluated as 10 percent disabling.  A Notice of Disagreement 
was received in August 2002.  A Statement of the Case was 
issued in December 2002, and a timely appeal was received in 
February 2003.  A Supplemental Statement of the Case was 
issued in January 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the records, the Board concludes that 
another VA examination should be conducted.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See 38 C.F.R. § 3.327(a).  The last formal VA 
examination to address the veteran's leg disabilities was 
conducted in October 2000, more than four years ago.  In 
light of the time period that has passed, additional VA 
examination is needed to evaluate the current severity of the 
condition fairly.

The appellant is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

	2.  Obtain the veteran's medical records 
from the VA Medical Center in Nashville, 
Tennessee for treatment for complaints 
related to stress fractures of the left 
and right tibias from August 2002 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility should provide a negative 
response if records are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed, and 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected stress fractures of the tibias, 
bilaterally.  The examiner should 
determine the limitation of motion, if 
any, of the veteran's knees and ankles 
and discuss whether there is pain on 
movement, swelling, tenderness, deformity 
or atrophy of disuse.  The examiner 
should elicit information as to the 
frequency, duration, and severity of any 
associated symptomatology, and loss of 
function in daily activities, including 
work and physical activity. 

4.  Then, after ensuring the VA 
examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



